
	
		I
		112th CONGRESS
		1st Session
		H. R. 2380
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2011
			Mr. Grijalva (for
			 himself, Mr. Kildee,
			 Mr. Luján, and
			 Mr. Pastor of Arizona) introduced the
			 following bill; which was referred to the Committee on Natural
			 Resources
		
		A BILL
		To prescribe procedures for effective consultation and
		  coordination by Federal agencies with federally recognized Indian tribes
		  regarding Federal Government activities that impact tribal lands and interests
		  to ensure that meaningful tribal input is an integral part of the Federal
		  decisionmaking process.
	
	
		1.Short title; table of
			 contents; findings; declaration of goals; definitions
			(a)Short
			 titleThis Act may be cited
			 as the Requirements, Expectations, and
			 Standard Procedures for Executive Consultation with Tribes
			 Act or the RESPECT Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents; findings; declaration
				of goals; definitions.
					Title I—SENSE OF CONGRESS
					Sec. 101. Sense of Congress.
					Title II—CONSULTATION PROCEDURE
					Sec. 201. Requirement for consultation.
					Sec. 202. Timing.
					Sec. 203. Scoping stage consultation.
					Sec. 204. Decision stage procedures.
					Sec. 205. Documentation and reporting.
					Sec. 206. Implementation.
					Sec. 207. Sensitive tribal information.
					Title III—TRIBAL SOVEREIGNTY
					Sec. 301. Tribal sovereignty.
					Title IV—INDIAN TRIBAL WAIVERS
					Sec. 401. Indian tribal waivers.
					Title V—JUDICIAL REVIEW
					Sec. 501. Judicial review.
				
			(c)FindingsCongress
			 finds that—
				(1)the United States
			 has a unique, legally affirmed government-to-government relationship with
			 Indian tribal governments as set forth in the Constitution of the United
			 States, treaties, statutes, Executive orders, and court decisions;
				(2)the United States
			 recognizes the right of Indian tribes to self-government and supports tribal
			 sovereignty and self-determination;
				(3)the United States
			 has enacted numerous statutes and promulgated numerous regulations that
			 establish and define a trust relationship with Indian tribes;
				(4)the United States
			 has a responsibility to consult with Indian tribes on a
			 government-to-government basis when formulating policies and undertaking
			 activities that will have impacts on tribal lands and interests;
				(5)procedures for
			 such consultation should be designed and structured to give Indian tribes
			 opportunities to provide meaningful, informed input throughout the development
			 and decisionmaking processes;
				(6)building
			 institutional knowledge and capacity for effective consultation fosters greater
			 efficiency and benefits for future projects;
				(7)the consultation
			 process should be institutionalized according to best practices that are
			 designed and administered by the agency and that fulfill the legal requirements
			 mandated by this Act;
				(8)consulting with
			 Indian tribes during the formulation of long-term management plans reduces the
			 likelihood of project delays and increases the efficiency of project
			 implementations; and
				(9)effective
			 consultation demands ongoing, respectful communication between agencies and
			 Indian tribes.
				(d)Declaration of
			 goalsThe goals of this Act are—
				(1)to establish and
			 support a process of regular, meaningful consultation and collaboration with
			 Indian tribes in the development of Federal policies and the initiation of
			 Federal activities that impact tribal lands and interests;
				(2)to strengthen the
			 United States government-to-government relationships with Indian tribes;
				(3)to establish
			 minimum standard procedures to ensure the above goals are achieved; and
				(4)to recognize
			 tribal regulatory authority and jurisdiction generally, and specifically
			 through the waiver process.
				(e)DefinitionsFor
			 the purposes of this Act:
				(1)Indian
			 tribeThe term Indian tribe means an Indian or
			 Alaska Native tribe, band, nation, pueblo, village, or community that the
			 Secretary of the Interior acknowledges to exist as an Indian tribe pursuant to
			 the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 479a),
			 including all tribes that have been added to the list since the Act became
			 law.
				(2)AgencyThe
			 term agency means any authority of the United States that is an
			 agency under section 3502(1) of title 44, United States
			 Code.
				(3)ActivityThe
			 term activity means a project, program, policy or other action
			 including, infrastructure projects, regulations, program comments by Federal
			 entities, and agency-drafted proposed legislation, that is funded in whole or
			 in part under the direct or indirect jurisdiction of an agency, including those
			 carried out by or on behalf of an agency; those carried out with Federal
			 financial assistance; or those requiring a Federal permit, license, or
			 approval.
				(4)Sacred
			 SiteThe term sacred site means any specific,
			 discrete, narrowly delineated location on Federal land that is identified by an
			 Indian tribe—
					(A)as sacred by
			 virtue of its established religious significance to, or ceremonial use by, an
			 Indian religion; or
					(B)to be of
			 established cultural significance.
					(5)Memorandum of
			 AgreementThe term memorandum of agreement means a
			 document that records the terms and conditions agreed upon by an agency and an
			 Indian tribe through the consultation process regarding an activity, including
			 any measures to be taken to resolve or mitigate adverse impacts on the Indian
			 tribe.
				(6)New
			 DiscoveryThe term new discovery means any
			 unexpected development that occurs during the course of an activity, such as
			 the discovery of a new archeological site, unanticipated impacts on organisms
			 or ecosystems, or the realization of unintended consequences of a new
			 regulation, that may have impacts on tribal lands and interests.
				(7)Standard
			 ProcessThe term standard process means a
			 streamlined process for agency-Indian tribe interaction agreed to by both
			 parties through consultation and certified in a memorandum of agreement that
			 applies to certain specified Activities or limited categories of
			 Activities.
				ISENSE
			 OF CONGRESS
			101.Sense of
			 CongressIt is the sense of
			 Congress that consultation constitutes more than simply notifying an Indian
			 tribe about a planned undertaking. Consultation entails a process of open,
			 ongoing communication, interaction and coordination that may include written
			 correspondence, meetings, telephone conferences, site visits, e-mails, on-line
			 information sharing, consensual mechanisms for developing regulations including
			 negotiated rulemaking, and more. Consultation means the process of seeking,
			 discussing, and considering the views of other participants, and, where
			 feasible, seeking agreement with them regarding proposed activities and other
			 matters. Mutual understanding and respect is the basis of effective, meaningful
			 consultation. Effective, meaningful consultation requires a two-way exchange of
			 information, a willingness to listen, an attempt to understand and genuinely
			 consider each other’s opinions, beliefs, and desired outcomes, and a seeking of
			 agreement on how to proceed concerning the issues at hand. Effective,
			 meaningful consultation does not guarantee such agreement, but at a minimum
			 contributes to the building of relationships based on mutual respect and
			 understanding. Consultation can be considered effective and meaningful when
			 each party demonstrates a genuine commitment to learn, acknowledge and respect
			 the positions, perspectives, and concerns of the other parties. Ultimately,
			 effective, meaningful consultation means collaboration.
			IICONSULTATION
			 PROCEDURE
			201.Requirement for
			 consultation
				(a)ScopeAgencies
			 shall have an accountable process to ensure meaningful and timely input by
			 Indian tribes and tribal officials prior to undertaking any activity that may
			 have substantial direct impacts on the lands or interests of one or more Indian
			 tribes, on the relationship between the Federal Government and Indian tribes,
			 or on the distribution of power and responsibilities between the Federal
			 Government and Indian tribes. Consultation with Indian tribes shall occur for
			 all Activities that would affect any part of any Federal land that shares a
			 border with Indian country as defined in section 1151 of title 18, United
			 States Code, but is not limited to activities on such lands.
				(b)Multi-Agency
			 activitiesIn the case of agency-drafted proposed legislation,
			 the drafting agency, and any other agency that will be implementing the
			 legislation, shall each be considered involved in the activity. If more than
			 one agency is involved in an activity, some or all of the agencies may
			 designate a lead agency, which shall fulfill their collective consultation
			 responsibilities. Those agencies that do not designate a lead agency shall
			 remain individually responsible for their consultation responsibilities under
			 this Act.
				(c)LimitationNothing
			 in this Act shall exempt an agency from additional consultation required under
			 any other law or from taking any other consultative actions as required by any
			 other law or agency prerogative in addition to those required by this Act. Nor
			 does it preclude an agency from additional consultation that complies with
			 agency regulations for consultation, advances agency consultation practices, or
			 supports agency efforts to build or strengthen government-to-government
			 relationships with Indian tribes. The requirements of this Act supplement, but
			 do not replace, other consultation requirements such as the Federal Energy
			 Regulatory Commission regulations for license applicants.
				202.TimingConsultation as described in sections 203
			 and 204 shall be completed prior to the expenditure of any Federal funds on the
			 activity or prior to the issuance of any license other than for funding
			 nondestructive project planning activities provided that such actions do not
			 restrict the subsequent consideration of alternatives to avoid, minimize, or
			 mitigate the activity’s adverse tribal impacts.
			203.Scoping stage
			 consultation
				(a)Planning
			 documentAs early as possible in the planning stage of an
			 activity, the agency shall compile a draft of the scope of the project,
			 including any geographic areas important to Indian tribes that might be
			 affected and any other anticipated tribal impacts. The agency shall make a good
			 faith effort to include areas that might reasonably be expected to contain
			 sites important to Indian tribes whether or not such sites are explicitly known
			 to the agency.
				(b)Tribal
			 consultation partnersThe agency shall consult with all Indian
			 tribes that may be impacted by an activity. When appropriate, the agency shall
			 consult with regional and national tribal organizations such as the National
			 Congress of American Indians, the National Tribal Environmental Council, the
			 Native American Fish and Wildlife Society, the United South and Eastern Tribes,
			 the National Association of Tribal Historic Preservation Officers, the Michigan
			 Anishinaabek Cultural Preservation and Repatriation Alliance, and the
			 Affiliated Tribes of Northwest Indians, to determine which Indian tribes may be
			 affected by the activity. Under no circumstance shall the agency treat
			 consultation with intertribal organizations as a substitute for consultation
			 with each affected Indian tribe, unless the Indian tribes comprising such an
			 organization agree that consultation should proceed through the intertribal
			 organization. The agency shall remain responsible for its consultation
			 responsibilities under this Act to any affected Indian tribes not participating
			 in such an agreement. Other resources for identifying Indian tribes that need
			 to be consulted include officials, such as cultural resource specialists, from
			 other agencies who have consulted with Indian tribes in the region in the past,
			 ethnographies, local histories, local university experts, oral accounts, the
			 National Park Service’s Native American Consultation Database, MAPS: GIS
			 Windows on Native Lands, Current Places, and History, and the Library of
			 Congress Indian Land Cessions document Web site.
				(c)Initial contact
			 with consultation partnersThe agency—
					(1)shall send, via
			 United States mail and e-mail, if possible, a copy of the planning document and
			 a letter requesting consultation meetings to the relevant tribal government
			 officials including the tribal leader and all members of any elected tribal
			 governing body, such as a tribal council, relevant tribal governmental
			 agencies, including the Tribal Historic Preservation Officer or cultural
			 resource manager, and relevant non-tribal stakeholders, such as the State
			 Historic Preservation Officer and local governments that have jurisdiction on
			 any affected land via agreement with the agency;
					(2)at the request of
			 the Indian tribe, shall send, via United States mail and e-mail, if possible, a
			 copy of the planning document and a letter requesting consultation meetings to
			 nongovernmental tribal stakeholders, such as elders councils and religious
			 leaders;
					(3)shall not request
			 consultation with nongovernmental tribal stakeholders without the written
			 consent of the Indian tribe; and
					(4)shall follow-up
			 with phone calls to confirm receipt of the documents by all recipients.
					(d)Consultation
			 meeting arrangementsThe agency shall negotiate with stakeholder
			 representatives to determine the time, place, agenda, travel funds,
			 facilitator, format, and goals of a consultation meeting. The agency shall make
			 a good faith effort to engage in consultation, keeping thorough documentation
			 of all steps taken to contact and engage the Indian tribe in consultation. If,
			 after a good faith effort, the agency fails to engage the Indian tribal
			 government, it may terminate its scoping stage consultation efforts by
			 providing all consultation partners with a written notification and explanation
			 for its decision, signed by the head of the agency, and proceed to the decision
			 stage procedures described in section 204.
				(e)Consultation
			 meeting formatA consultation meeting shall begin with
			 confirmation of the format, facilitator, and agenda, with adequate time
			 scheduled for introductions and for interaction throughout the meeting among
			 participants. Whenever possible, tribal stakeholders shall be brought into the
			 ongoing planning process directly by forming ad hoc workgroups including tribal
			 leaders or their designees and, if appropriate, initiating a process for
			 consensual development of regulations, such as negotiated rulemaking. The
			 meeting shall conclude with planning for the next meeting, if necessary.
				(f)Termination of
			 scoping stage consultation with a memorandum of agreement
					(1)TerminationScoping
			 stage consultation shall terminate upon the execution of a memorandum of
			 agreement signed by the head of the agency and the Indian tribal
			 government.
					(2)SignatoriesThe
			 Indian tribal government and the agency may jointly invite additional parties
			 to be signatories of the memorandum of agreement. The signatories have sole
			 authority to execute, amend, or terminate the memorandum of agreement. If any
			 signatory determines that the terms of the memorandum of agreement cannot be or
			 are not being carried out, the signatories shall consult to seek amendment of
			 the memorandum of agreement. If the memorandum of agreement is not amended, any
			 signatory may terminate the agreement, with the option to return to scoping
			 stage consultation. The agency shall provide all non-signatory consulting
			 partners with the opportunity to submit a written statement, explanation, or
			 comment on the consultation proceedings that shall become part of the agency’s
			 official consultation record.
					(3)MOAThe
			 memorandum of agreement—
						(A)may address
			 multiple activities if the activities are similar and repetitive or are
			 multi-State or regional in scope, or where routine management activities are
			 undertaken at Federal installations, facilities, or other land management
			 units;
						(B)may establish
			 standard processes for certain categories of activities determined through
			 consultation and defined in the memorandum of agreement;
						(C)shall include a
			 provision for monitoring and reporting on its implementation;
						(D)shall include
			 provisions for termination or reconsideration if the Activity has not been
			 completed within a specified time; and
						(E)shall include
			 provisions to address new discoveries, which may include halting the activity
			 and returning to scoping stage consultation.
						(g)Termination of
			 scoping stage consultation without a memorandum of agreementThe
			 agency shall make a good faith effort through sustained interaction and
			 collaboration to reach a consensus resulting in a memorandum of agreement. If,
			 after a good faith effort, the agency determines that further consultation will
			 not be productive, it may terminate consultation by providing all consultation
			 partners with a written notification and explanation for its decision, signed
			 by the head of the agency, and proceed to the decision stage procedures
			 described in section 204. The Indian tribal government may at any point decide
			 to terminate consultation. In such case, the agency shall provide the Indian
			 tribal government with the opportunity to submit a written statement,
			 explanation, or comment on the consultation proceedings that will become part
			 of the agency’s official consultation record. Any nongovernmental consultation
			 partners may decide to withdraw from consultation at any time. In such case,
			 the agency shall provide the withdrawing nongovernmental consultation partner
			 with the opportunity to submit a written statement, explanation, or comment on
			 the consultation proceedings that will become part of the agency’s official
			 consultation record.
				204.Decision stage
			 procedures
				(a)Proposal
			 documentThe agency shall compile a document consisting of the
			 plan for the activity, its anticipated tribal impacts, any memorandum of
			 agreement, and any written statements made by consulting partners during the
			 scoping stage as described in section 203. The agency shall include sufficient
			 supporting documentation to the extent permitted by law and within available
			 funds to enable any reviewing parties to understand its basis. The agency may
			 use documentation prepared to comply with other laws to fulfill the
			 requirements of this provision to the extent that such documentation is
			 sufficiently pertinent to and focused on the relevant issues as to allow
			 reasonable ease of review. The agency shall mail and e-mail, if possible, a
			 copy of the Proposal Document to all consultation partners, including any who
			 withdrew from the process. At a minimum, the document shall go to the tribal
			 leader and all members of any elected tribal governing body. The agency shall
			 follow up with phone calls to confirm receipt of the document. After these
			 steps have been completed, the Proposal Document shall be published in the
			 Federal Register, subject to the provisions of section 207.
				(b)Public comment
			 periodThe agency shall provide a period of not less than 90 days
			 after publication in the Federal Register for comments on the Proposal
			 Document. A 30-day extension shall be granted upon request by any member of the
			 Indian tribe.
				(c)Preliminary
			 decisionAfter expiration of the comment period, the agency shall
			 prepare a preliminary decision letter, signed by the head of the agency. The
			 letter shall state the decision to proceed or not proceed with the activity,
			 the decision’s rationale, any changes in the proposal made in response to
			 comments, and any points where the decision conflicts with the expressed
			 requests of any of the consultation partners. It shall particularly address why
			 the decision was made to disregard any such requests. The agency shall mail and
			 e-mail, if possible, a copy of the letter to all consultation partners,
			 including any who withdrew from the process. At a minimum, the letter shall go
			 to the tribal leader and all members of the tribal governing body. The agency
			 shall follow up with phone calls to confirm receipt of the letter.
				(d)Final
			 decisionThe agency shall provide a 60-day period following the
			 issuance of the preliminary decision letter for response by the consultation
			 partners. Thereafter, the agency shall notify in writing, signed by the head of
			 the agency, the consultation partners, including any who withdrew from the
			 process, of the agency’s final decision.
				205.Documentation
			 and reporting
				(a)Official
			 consultation recordThe agency shall keep an official
			 consultation record that allows accurate tracking of the process so that
			 agencies and consulting parties can correct any errors or omissions, and
			 provides an official record of the process that can be referred to in any
			 litigation that may arise. The agency shall document all efforts to initiate
			 consultation as well as documenting the process once it has begun. Such
			 documentation, including, but not limited to, correspondence, telephone logs,
			 and e-mails, shall be included in the agency’s official consultation record.
			 The agency shall also keep notes so that the consultation record documents the
			 content of consultation meetings, site visits, and phone calls in addition to
			 information about dates and who participated.
				(b)Payment for
			 tribal documentation workIf the agency asks an Indian tribe for
			 specific information or documentation regarding the location, nature, and
			 condition of individual sites, to conduct a survey, or in any way fulfill the
			 duties of the agency in a role similar to that of a consultant or contractor,
			 then the agency must pay for such services, if so requested by the Indian
			 tribe, as it would for any private consultant or contractor.
				(c)Report to
			 congressEach agency shall on a biennial basis submit to Congress
			 a report on its consultation activities.
				206.ImplementationNot later than 30 days after the date of the
			 enactment of this Act, the head of each agency shall designate an official with
			 principal responsibility for the agency’s review of existing consultation and
			 coordination policies and procedures, and implementation of this Act. Not later
			 than 60 days after the effective date of this order, the designated official
			 shall submit to the Office of Management and Budget a description of the
			 agency’s revised consultation process in conformity with this Act.
			207.Sensitive
			 tribal informationNotwithstanding any provision of the
			 Administrative Procedures Act, consultation meetings shall be closed to the
			 public at the request of the Indian tribal government. Notwithstanding any
			 provision of the Freedom of Information Act, all information designated by the
			 Indian tribe as sensitive, such as the location of Sacred Sites or other
			 details of cultural or religious practices, shall be deleted from any public
			 publication made as part of the consultation process or in the process of
			 carrying out the activity. Once information has been designated as sensitive,
			 the agency will determine in consultation with the Indian tribe who may have
			 access to the information for the purposes of carrying out the activity.
			IIITRIBAL
			 SOVEREIGNTY
			301.Tribal
			 sovereignty
				(a)In
			 generalAgencies shall recognize and respect Indian tribal
			 self-government and sovereignty, honor tribal treaty and other rights, and
			 strive to meet the responsibilities that arise from the unique legal
			 relationship between the Federal Government and Indian tribal
			 governments.
				(b)Maximum tribal
			 administrative discretionWith respect to Federal statutes and
			 regulations administered by Indian tribal governments, the Federal Government
			 shall grant Indian tribal governments the maximum administrative discretion
			 possible.
				(c)Alternatives to
			 federal regulationWhen undertaking to formulate and implement
			 policies that have tribal implications, agencies shall—
					(1)encourage Indian
			 tribes to develop their own policies to achieve program objectives;
					(2)where possible,
			 defer to Indian tribes to establish standards; and
					(3)in determining
			 whether to establish Federal standards, consult with tribal officials as to the
			 need for Federal standards and any alternatives that would limit the scope of
			 Federal standards or otherwise preserve the prerogatives and authority of
			 Indian tribes.
					IVINDIAN TRIBAL
			 WAIVERS
			401.Indian tribal
			 waivers
				(a)Application
			 processesAgencies shall review the processes under which Indian
			 tribes apply for waivers of statutory and regulatory requirements and take
			 appropriate steps to streamline those processes.
				(b)Granting maximum
			 tribal latitudeEach agency shall, to the extent practicable and
			 permitted by law, consider any application by an Indian tribe for a waiver of
			 statutory or regulatory requirements in connection with any program
			 administered by the agency with a general view toward increasing opportunities
			 for utilizing flexible policy approaches at the Indian tribal level. Maximum
			 tribal latitude shall be granted in cases in which the proposed waiver is
			 consistent with the applicable Federal policy objectives and is otherwise
			 appropriate.
				(c)Decision time
			 lineEach agency shall, to the extent practicable and permitted
			 by law, render a decision upon a complete application for a waiver within 120
			 days of receipt of such application by the agency, or as otherwise provided by
			 law or regulation. If the application for waiver is not granted, the agency
			 shall provide the applicant with timely written notice of the decision and the
			 reasons therefor.
				(d)LimitationThis
			 section applies only to statutory or regulatory requirements that are
			 discretionary and subject to waiver by the agency.
				VJUDICIAL
			 REVIEW
			501.Judicial
			 reviewAn Indian tribe
			 alleging that the requirements of this Act have not been met may bring a civil
			 action in a United States district court. Immediately upon, or anytime after,
			 the filing of such a suit, the court may restrain the agency from any further
			 action in furtherance of the activity until such time as the court determines
			 that the requirements of this Act have been met. The agency shall be liable for
			 any damages that the court may award to compensate the Indian tribe for adverse
			 impacts resulting from an activity conducted without consultation fulfilling
			 the provisions of this Act.
			
